Citation Nr: 1605782	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a traumatic brain injury.

5.  Entitlement to an effective date prior to June 7, 2012, for the grant of service connection for posttraumatic stress disorder.

6.  Entitlement to an effective date prior to June 7, 2012, for the grant of service connection for a low back disability.

7.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder.

8.  Entitlement to an initial rating higher than 20 percent for a low back disability.

9.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity, associated with the low back disability.

10.  Entitlement to an initial rating higher than 20 percent for peripheral radiculopathy of the left lower extremity, associated with the low back disability. 

11.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Shannon Holstein, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to April 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2012, January 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.  

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been included on the title page.

The issues of earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) and a low back disorder, and entitlement to increased initial ratings for the low back disability and bilateral lower extremity radiculopathy are decided herein.  All remaining claims on appeal, and the extraschedular aspect of the Veteran's low back appeal, are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  On June 7, 2012, more than one year following his discharge from service, the Veteran filed original claims for service connection for PTSD and a low back disability; no communication or medical record received prior to June 7, 2012, may be interpreted as a formal or informal claims for these disabilities.

2.  Prior to February 26, 2014, even considering the Veteran's pain and corresponding functional loss, including due to flare ups, the preponderance of the evidence is against a finding that the Veteran's low back disability more closely approximates a disability picture productive of thoracolumbar flexion limited to no more than 30 degrees, ankylosis, or incapacitating episodes of at least four weeks.  

3.  Since February 26, 2014, resolving all reasonable doubt in the Veteran's favor, during flare-ups, his low back disability is productive of disability approximating limitation of flexion to 30 degrees, without evidence of ankylosis or incpapatitating episodes.

4.  Throughout the appeal period, the Veteran's right lower extremity radiculopathy has more nearly approximated mild incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the nerve.

5.  Throughout the appeal period, the Veteran's right lower extremity radiculopathy has more closely approximated moderate incomplete paralysis of the sciatic nerve than moderately severe incomplete paralysis of the nerve. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than June 7, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

2.  The criteria for entitlement to an effective date earlier than June 7, 2012, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

3.  Prior to February 26, 2014, the criteria for a rating higher than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-43 (2015).

4.  Effective February 26, 2014, the criteria for a 40 percent rating for low back disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-43 (2015).

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2015).

6.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2015).

7.  Effective February 26, 2014, the criteria for a 40 ppercent rating 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  However, these appeals arise from a disagreement with the effective dates and/or initial ratings assigned  following the grants of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and available post-service medical records.  

With regard to the increased rating claims, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Earlier Effective Date Claims

The Veteran seeks an effective date prior to June 7, 2012, for the award of service connection for PTSD and his low back disability.  In particular, he contends that his representative at that time (a Veterans Service Organization (VSO)) submitted claims for these disabilities on October 7, 2011, and that VA returned the paperwork associated with the claims to his VSO for corrections.  He contends that his representative notified him of this occurrence in December 2011 and, after securing the necessary corrections, resubmitted the claims for PTSD and his low back disability in June 2012.  The Veteran claims that the appropriate effective date for both disabilities should be October 7, 2011, the date upon which he contends his representative first filed his claims.
 
In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran separated from active service in April 2007.  

On June 7, 2012, VA received an informal claim from the Veteran requesting service connection for PTSD and a back disability.  His claims were received more than a year following his separation from service in April 2007, and the record does not show any communication received from the Veteran or medical records dated prior to this date indicating his desire to seek service connection for these disabilities.  The RO granted the claims for service connection in the November 2012 rating decision and assigned an effective date of June 7, 2012, the date that the original claims were received.

Review of the record shows that there was no communication or medical records that could be interpreted as a claim for service connection for PTSD or a low back disorder received prior to June 7, 2012.  38 C.F.R. § 3.155.  Thus, the RO assigned the earliest possible effective date for service connection for his low back and PTSD.  Given this, there is no basis for the assignment of an earlier effective date for these disabilities.  

In reaching this determination, the Board has considered the Veteran's statements essentially that he is entitled to an earlier effective date because his VSO submitted "incomplete" claims for PTSD and a back disorder in October 2011.  As support for this contention, the Veteran submitted a copy of a post marked envelope mailed to him from his VSO in December 2011, along with a formal claim seeking service connection for PTSD and a back disability signed by the Veteran purportedly in October 2011.  This document is not, however, date-stamped or otherwise marked as having been received by VA in October 2011.  Instead, the documents are marked as having been electronically submitted to VA on October 15, 2014.  There is no credible evidence indicating otherwise, and thus, the Veteran is not entitlement to an earlier effective date on this basis.  

Insofar as the Veteran asserts that the preparation or filing of his claims with a VSO should be considered as having been received by VA, the Board emphasizes that the VSO is not part of VA.  VA's duty to undertake appropriate action with respect to a formal, or informal claim, does not arise until the claim has been submitted.  38 U.S.C.A. § 5107(a).  As VA is not responsible for the advice and actions of service organizations, there is no presumption that documents provided by an appellant to a service organization were in fact filed with VA.  See Brown (James) v. Brown, 8 Vet. App. 40, 43 (1995).  With nothing more, the Board finds that the evidence preponderates against any finding that claims for service connection for a low back disability and PTSD were received prior to June 7, 2012.  The Veteran's argument in this regard also fails.

Both the Veteran and his current representative have also suggested or implied that the RO mishandled the claims he contends were originally filed in October 2011.  While the Board is sympathetic to the Veteran's assertions, he has offered no evidence that his claims were ever actually filed with any VA office prior to June 2012.  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  As such, any arguments in this vain cannot serve as the basis for an effective date for the Veteran's PTSD and low back disability claims.     

Pursuant to the applicable regulations, the presently assigned effective date of June 7, 2012, is appropriate, and there is no basis for an award of service connection for PTSD and a low back disorder prior to that date.  Thus the appeals as to these issues are denied.


III.  Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Low Back Disability

The Veteran seeks an initial rating higher than 20 percent for his service-connected low back disability.

The Veteran's low back disability rating is assigned under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.   Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

During an October 2012 VA back conditions examination, the Veteran reported having daily back pain since service and that his back pain, at times, prevented movement.  Flare ups reportedly occurred and resulted in the Veteran's inability to get out of bed some days.  He denied episodes of bowel or bladder incontinence, and he did not use any assistive devices.  On the physical examination, the examiner noted tenderness of the thoracolumbar musculature, as well as guarding and/or muscle spasms.  The Veteran demonstrated thoracolumbar spine flexion to 90 degrees or greater, with pain beginning at 80 degrees; extension to 10 degrees, with pain beginning at 10 degrees; right lateral flexion to 25 degrees, with pain beginning at 10 degrees; left lateral flexion to 30 degrees or greater, with pain starting at 30 degrees; right lateral rotation to 30 degrees or greater, with pain starting at 30 degrees; and left lateral rotation to 20 degrees, with pain beginning at 20 degrees.  His range of motion remained unchanged following repetitive use testing.  As for functional loss or impairment, the examiner noted the Veteran had less movement than normal and pain on movement of the thoracolumbar spine.  There was no finding of IVDS, and the x-ray of the spine revealed arthritis.  Other than the Veteran's service-connected right and left lower extremity radiculopathy, no neurological abnormalities or findings related to the spine were found on examination.  

VA treatment records reflect additional assessments of the Veteran's low back disability.  Physical examination in March 2011 showed that the Veteran's back extension, side bending, and rotation were normal, and that he could bend so that his fingertips were approximately one inch from the floor.  The examiner noted that the Veteran had no problems with his spine.  A May 2013 VA treatment record documents the Veteran's report of constant back pain that had worsened over the previous five years.

On the most recent February 26, 2014 VA back conditions examination, the Veteran reported that his back had worsened in the previous 18 months.  He stated that he could "barely" bend over and reported having more frequent flare ups.  His pain occurred daily, spanned past his knees, and was worse on the left side.  Flare ups occurred with extended walking or sitting for longer than an hour.  When a flare up occurred, he stated that he was "pretty much" immobile due to pain and remained in bed.  The Veteran stated that he could lift no more than 15 pounds, but had lifted more weight without a flare up.  He further stated that he did not flex his spine more than 10 degrees and avoided performing any extension.  According to the Veteran, his side lateral flexion was stopped by pain at 10 degrees on both sides, and he reportedly avoided performing any rotation in an attempt to avoid any worsening of a flare up.  He denied ever having bowel or bladder incontinence.  He used a cane, occasionally, with extensive walking due to back pain with leg weakness.  

The physical examination elicited tenderness of the lumbar paravertebral muscles and spasms that resulted in an abnormal gait or abnormal spinal contour.  
Range of motion testing of the thoracolumbar spine revealed flexion to 50 degrees, with pain beginning at 40 degrees; extension to 5 degrees, with pain beginning at 5 degrees; right lateral flexion to 25 degrees, with pain beginning at 20 degrees; left lateral flexion to 10 degrees, with pain beginning at 10 degrees; right lateral rotation to 10 degrees, with pain beginning at 10 degrees; and left lateral rotation to 15 degrees, with pain beginning at 15 degrees.  There was no additional limitation of his thoracolumbar spine range of motion following repetitive use testing.  The examiner noted the Veteran to have functional loss or functional impairment due his low back disability, identified as:  less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  There was no evidence of ankylosis of the spine or neurological abnormalities related to the spine, such as bladder or bowel problems.  The examiner determined the Veteran to have IVDS, but noted that he did not have any incapacitating episodes over the past 12 months.  

Upon careful review of the evidence, the Board finds that prior to February 26, 2014, the preponderance of the evidence shows that a rating higher than 20 percent is not warranted for the Veteran's low back disability.  A higher rating requires thoracolumbar spine flexion to 30 degrees or less, ankylosis of the spine, or incapacitating episodes having a total duration of at least four weeks.  38 C.F.R. § 4, 71a, Diagnostic Code 5242.  None of these criteria have been met in this case.  

The Board further finds, hwoever, that on the February 26, 2014, VA examination, the Veteran's forward flexion was to only 40 degrees, with pain.  Given his competent report of severe pain, including during flare-ups, and resolving all reasonable doubt in his favor, the Board finds that effective the date of the examination, entitlement to a 40 percent rating has been shown.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence documents the Veteran's reports of back pain that has increased since its onset and limits his movements.  Taking all of the evidence of record into consideration, the Board acknowledges that the Veteran's spinal disability is manifested by some functional limitation due to pain on motion, as noted during both the October 2012 and February 2014 VA examinations.  However, even accounting for the limitations of his lumbar spine range of motion due to factors such as pain, the Veteran's range of motion still exceeds that which is required for a disability rating in excess of 20 percent and 40 percent, respectively.  

The Board finds that the assigned ratings contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these report of pain.  38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion). 

The Board has also considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's low back disability.  In this regard, the Veteran has already been awarded ratings for radiculopathy of the bilateral lower extremities due to his low back disability, and the ratings for these disabilities are addressed below.  The objective evidence does not show that he experiences any other neurological impairments, such as any genitourinary symptomatology, due to his lumbar spine.  Therefore, additional separate ratings are not warranted in this instance.  

B.  Radiculopathy of the Right and Left Lower Extremities

The Veteran seeks initial ratings for his service-connected radiculopathy of the right lower extremity and left lower extremity.  In the March 2014 rating decision, he was awarded a separate 10 percent rating for right lower extremity radiculopathy and a separate 20 percent rating for left lower extremity radiculopathy, under Diagnostic Code 8521, as a neurological manifestations of his service-connected low back disability, effective from June 2012.  Thereafter, he appealed these initial ratings assigned for the disabilities.

The Veteran's bilateral lower extremity radiculopathy is rated under Diagnostic Code 8521, which pertains to impairment of the external popliteal nerve (common peroneal).  It provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 40 percent rating for complete paralysis, which is shown by manifestations such as foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.

At the time of the October 2012 VA back conditions examination, the Veteran reported that his feet would "fall asleep" twice a week.  He denied having persistent numbness.  On the physical examination, the Veteran demonstrated normal muscle strength and reflexes.  There was no sign of atrophy, and the sensory examination revealed decreased sensation of the bilateral great toes.  Straight leg raises were negative for both extremities, and the examiner indicated that the Veteran did not have any other signs or symptoms due to radiculopathy.  According to the examiner, there was no functional impairment of any extremity due to the back condition such that no effective function remained, other than that which would equally well served by an amputation with prosthesis.  The examiner diagnosed  mild radiculopathy for both legs, and noted involvement of the sciatic nerve.  

The Veteran recently underwent a VA examination in February 2014 to assess the severity of his bilateral lower extremity radiculopathy.  He stated that his feet would "fall asleep" twice a week and denied experiencing persistent numbness.  On muscle strength testing, right hip flexion was 4/5; left hip flexion was 3/5; bilateral knee extension was 4/5; bilateral ankle plantar flexion was 4/5; right ankle dorsiflexion and great toe extension was 4/5; and left ankle dorsiflexion and great toe extension was 3/5.  There was no evidence of muscle atrophy.  His reflexes were normal, and his sensation was decreased in the feet/toes.  Straight leg raises were positive on the left and negative on the right.  The Veteran was noted to have constant pain in the lower extremities, described as moderate on the right and severe on the left, and mild numbness on both sides.  There were no other signs or symptoms of radiculopathy.  The examiner noted the radiculopathy to involve the sciatic nerve and described the severity as mild for the right lower extremity and moderate for the left lower extremity.  The Veteran was not found to have functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Having carefully reviewed the evidence, the Board finds that a higher rating is not warranted for radiculopathy of either lower extremity because the record does not suggest the presence of more than mild incomplete paralysis of the sciatic nerve for the right lower extremity and no more than moderate incomplete paralysis of the nerve for the left lower extremity.  Throughout the appeal period, the Veteran's symptoms have been predominately sensory, as evidence by his own report of pain and numbness of his feet, occurring twice a week.  Although he was noted to have decreased sensation of the feet during the period of the claims and to have decreased strength of the bilateral lower extremities on the February 2014 examination, there is no evidence of muscle atrophy or complete paralysis complete causing foot drop or affecting the movement of the leg below the knee shown at any time.  As described previously, VA examination reports reflect findings of normal reflexes and no evidence of muscle atrophy.  There is no evidence of any other signs or symptoms due to radiculopathy shown during the period of the claims.  Furthermore, VA examiners have provided opinions that the radiculopathy of the right lower extremity is no more than mild and the left lower extremity radiculopathy is no more than moderate.  Given the objective findings, as well as the Veteran's own description of his symptoms, the Board finds that the currently assigned ratings contemplate the manifestations and severity of the Veteran's service-connected radiculopathy.  

The Board acknowledges that the Veteran has competently reported pain and numbness of his lower extremities and his occasional use of a cane due, in part, to left leg weakness.  The record predominantly indicates that the lower extremities have some, albeit diminished, sensory function and strength, however.  The Board finds the objective findings, which are consistent with the examiners' findings of only at most mild radiculopathy for the right leg and moderate radiculopathy of the left leg are more probative than the Veteran's descriptions of his symptoms, particularly because the record does not suggest that the Veteran is competent to determine the etiology of the reported lower extremity symptoms.

The Board has considered whether there is any other basis for assigning higher ratings but has found none.

C.  Additional Considerations

Consideration has also been given to whether staged ratings are warranted in this case; however, at no time during the appeal period have the disabilities warranted schedular ratings higher than what has been upheld herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered the doctrine of reasonable doubt in reaching the determinations; however, as the preponderance of the evidence is against the assignment of ratings higher than what have been upheld herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date prior to June 7, 2012, for the award of service connection for PTSD is denied.

An effective date prior to June 7, 2012, for the award of service connection for a low back disability is denied.

An initial rating higher than 20 percent for the low back disability, prior to February 26, 2014, is denied.

Effective February 26, 2014, a 40 percent rating for low back disability is granted, subject to the law and regulations governing payment of monetary benefits.

An initial rating higher than 10 percent for radiculopathy of the right lower extremity is denied.

An initial rating higher than 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

Additional development is needed for the remaining claims on appeal.

Right and Left Knee Disorders

The Veteran claims that he currently has right and left knee disorders due to service, to include the physical demands from running with heavy equipment over rough terrain and repetitively jumping in and out of vehicles with heavy gear.  Service treatment records reflect his March 2007 report of having sustained a knee injury in approximately September 2002, but do not show a diagnosed knee disorder during active duty.  A December 2012 VA examination revealed bilateral knee pain, but did not result in a diagnosed knee disability subject to VA compensation.  The Veteran, however, has reported serving in the Persian Gulf.  See September 2012 VA examination reports.

In an April 2015 written correspondence, his representative asserted that the recent VA examination is inadequate.  Specifically, his representative suggested that the Veteran has undiagnosed degenerative joint disease or osteoarthritis of the knees, the early signs of which may not have been detected on the x-ray examination.  In support of this assertion, his representative submitted a medical article that discusses knee pain and radiographic evidence of knee osteoarthritis.  The Veteran's representative requested that the Veteran be afforded a new examination, to include magnetic resonance imaging (MRI).  Given the representative's assertions, along with the Veteran's report of continued knee symptomatology, a new VA examination is needed in order to determine presence and etiology of any current knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss due to military noise exposure.  An October 2012 VA audiological examination revealed a bilateral hearing loss disability as defined by VA regulations based on the Veteran's speech discrimination scores but did not show a hearing loss disability based on his puretone thresholds.  However, the examiner indicated that the use of the speech discrimination scores was inappropriate for the Veteran due to language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that make the combined use of puretone average and speech discrimination scores inappropriate.  The Veteran is only shown to have a hearing loss disability based on the October 2012 VA speech discrimination scores, the use of which has been deemed inappropriate.  Thus, the medical evidence does not include an accurate and current assessment of the Veteran's hearing acuity.

The RO has not afforded the Veteran an additional audiological examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the uncertainty regarding the presence of the Veteran's claimed hearing loss, and his recent assertions of worsening hearing, a remand is warranted in order to afford the Veteran a new VA audiological examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Traumatic Brain Injury 

Regarding this claim, the Veteran asserts that service connection for residuals of a traumatic brain injury (TBI) is warranted and claims to have sustained head injuries on multiple occasions during service.  He claims that he was hit in the head by a rifle in July 2002; he hit his head while riding in a vehicle during his service in Turkey; and he hit his head on another occasion while riding in a vehicle during service in Qatar.  He claims that each episode involved a temporarily loss of consciousness, but that he only sought treatment after being hit with the rifle.  Service treatment records are negative for a report or treatment of a head injury.  

An October 2011 post-service VA medical record reflects his report of having sustained head injuries during service and identifies his primary problem as forgetfulness.  Following an examination, the examiner diagnosed the Veteran as having a mild TBI.  The examiner commented, however, that the Veteran's symptoms seemed more likely related to PTSD.  Subsequent records show that he is followed by the VA polytrauma/TBI clinic and has a diagnosis of history of TBI.  The Board is unable to discern from this conflicting evidence whether the Veteran has residuals of a TBI or whether his reported symptoms are due to his service-connected psychiatric disability.  Due to this uncertainty, and as the Veteran has not yet been afforded a VA examination for this issue, the TBI claim must be remanded in order to afford the Veteran an appropriate VA examination.

While on remand, the RO should undertake appropriate action to ensure that all of the Veteran's service treatment records have been obtained.  In this regard, the Veteran's representative indicated in a December 2014 correspondence that some of the Veteran's service records evidencing a TBI are outstanding.  Reportedly, the outstanding service treatment records document treatment for injuries the Veteran sustained while in the field during a major training exercise at Camp Bullis, Texas.  The RO should request that the Veteran provide additional information as to the claimed incident and undertake appropriate records development based on his response.  

PTSD

The Board finds that the issue of entitlement to a rating higher than 70 percent for PTSD is inextricably intertwined with the issue of entitlement to service connection for a TBI.  It is likely that the TBI examination conducted on remand will garner information and evidence that may be relevant to the increased rating claim for PTSD on appeal, as an adequate TBI examination should include consideration of whether the residual TBI disability is manifested by psychiatric and/or neurobehavioral symptoms.  A positive decision relating to entitlement to service connection for TBI could affect which of the Veteran's psychiatric symptoms are contemplated in determining his ultimate disability evaluation.  Accordingly, the issue of an increased rating for PTSD is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Further, the Veteran's VA medical records and the most recent February 2014 VA examination report indicate that he receives private psychotherapy from a clinician in Summerset on a weekly basis.  Records of his private psychiatric treatment have not been obtained and are pertinet to his increased rating claim.  Thus, the RO must undertake appropriate action to obtain the records of the Veteran's private treatment from the Summerset therapist. 

TDIU

In an April 2014 written statement, the Veteran, by way of his representative, asserted that he cannot work due to his service-connected disabilities.  Although he is currently employed full time at a VA medical facility, he essentially contends that this employment is tantamount to a sheltered work environment.  He reports he is fearful of soon losing his job.  

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the claim for an increased rating for PTSD See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749, 61 Fed. Reg. 66749 (1996).   The TDIU claim is also inextricably intertwined with remanded claims for service connection.  See Harris, 1 Vet. App. at 183.  The RO has not yet considered the issue of TDIU, and the claim must be remanded so these issues may be decided together.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected low back disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the appropriate statutory and regulatory notice and assistance with regard to his claim for TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources, to include any outstanding service records from his training at Camp Bullis, Texas, the records of his private psychiatric treatment at a facility in Summerset, and his outstanding VA medical records.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all identified left knee and right knee disorders.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, including a MRI, must be accomplished.  The examiner must provide a diagnosis of any left knee and right knee disorders found by the current examination or shown by the previous evidence of record.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently diagnosed or previously shown knee disorder is related to the Veteran's military service, to include any injuries and the physical demands from running over rough terrain and jumping in and out of vehicles while carrying heavy loads or to service in the Persian Gulf.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded an appropriate examination to determine whether any current bilateral hearing loss is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  After a review of the entire evidence of record, the examiner must render an opinion as to whether any degree of the Veteran's current bilateral hearing loss, currently or previously shown, is related to his military service, to include as due to inservice noise exposure. 

The Veteran's military occupational specialty, his statements regarding the history of inservice and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, post service audiological evaluations, and any other pertinent clinical findings of record, must be taken into account.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Schedule the Veteran for an appropriate VA examination by an examiner with sufficient expertise to in connection with his claim for service connection for residuals of a TBI.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner is asked to determine whether the Veteran has a TBI and if so, what residual disabilities have resulted.  If such disability is diagnosed, the examiner must opine as to whether any identified residuals of a TBI are related to his military service.  In providing the requested opinions, the examiner must consider the Veterans statements of having sustained multiple head injuries during active service.

The examiner must discuss and reconcile any conflicting medical evidence or opinions with regarding to the claimed disorder.

The complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Each examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

8.  After completing the above actions, the RO must readjudicate the Veteran's claims.  In doing so, the RO must specifically consider whether to refer the Veteran's low back disability claim to the Director, Compensation Service, for extraschedular consideration.

If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


